DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments filed on 14 October 2022 and 4 November 2022 are acknowledged. Claims 1-3, 5, 13-15, and 20 are amended, and claim 4 is cancelled. Claims 1-3 and 5-25 are pending; claims 21-25 are withdrawn; and claims 1-3 and 5-20 are presented for examination on the merits.
In response to the amendments filed on 14 October 2022 and 4 November 2022, new objections to the drawings are added; an objection to the claims is added; a rejection under 35 USC 112(a) is added; the rejections under 35 USC 112(b) are changed; the rejection under 35 USC 112(d) is modified; the rejections over the prior art are changed; and the double patenting rejections are maintained with modification. Claims 5-7, 15, 17, and 20 are drawn to allowable subject matter.

Drawings
The drawings are objected to because of xyz axes in Figs. 1A-1D, 2B-2D, 6, 7, and 9A-9D are inconsistent with one another.  Fig. 1A is a side view of the device and uses standard notation for a Z vector that comes out of the plane of the drawing (circle around a central dot). However, while Fig. 1C is indicated as being a top view, its XZ coordinates indicate that Fig. 1C is a bottom view of the device of Fig. 1A. The coordinates would be consistent with one another if, for a side view of the device (Fig. 1A), the vertical axis is changed to z, the horizontal axis remains x, and the out-of-plane vector is changed to y, while for a top view of the device (Fig. 1C), the vertical axis is changed to y, and the horizontal axis remains x. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claim 1 recites a "liquid-pinning trench." The instant specification does not provide a special definition of "trench," so the term is interpreted according to its plain meaning (e.g, a long, narrow ditch). A depression having a conical or pyramidal shape is not interpreted as a trench according to the ordinary and customary meaning of the term (cf. contact holes 19, Fig. 7 of Kosaka, US 2018/0085756; newly cited).

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 19 recites "voltage control means," which is interpreted under 35 U.S.C. 112(f). The specification teaches that "Such control means may notably include electrical circuit elements 30, suitably connected (or connectable) to electrodes 21, 22 of the device, e.g., via electrical pads 15" ([0060] of published application).

Claim Objections
Claim 10 is objected to because of the following informalities:  the semicolon after "the electrode" is improper.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 14 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
(I)
Claim 14 has been amended to recite the indefinite" limitation " a dielectric layer outward of the electrically conductive substrate layer." This limitation is new matter.
The specification does not use the terms "outward" or "outward of."
Applicant has identified the embodiment of Fig. 8 as supporting the amendments to claim 14. In this embodiment, "thin layer 11 of dielectric material" cannot reasonably be interpreted as outward of "conductive substrate 10" because layer 11 is located closer to the center (interior) of the device than conductive substrate 10.
(II)
Independent claim 1 recites the following limitation:
A microfluidic device comprising: 
a body having a microchannel and a liquid-pinning trench formed therein; and
an electrode that at least partly overlaps the liquid-pinning trench;
Support for this limitation of claim 1 is found in Figs. 1A and 7, inter alia.
Non-original dependent claim 14 recites the limitation "the body comprises an electrically conductive substrate layer and a dielectric layer…the electrically conductive substrate layer forms the electrode…wherein the trench is formed through the dielectric layer, so as to reach into the electrically conductive substrate layer." 
Stand-alone support for this limitation, absent the limitations of claim 1, is found in the embodiment of Fig. 8. However, the embodiment of Fig. 8 does not support the claim 1 limitations that the trench is formed in the body (which is distinct from the trench) and that the electrode at least partly overlaps the liquid-pinning trench.
The combination of distinct embodiments required by claim 14 is new matter.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 3, 5-17, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation "first and second lateral walls." It is unclear whether "first…lateral walls" and "…second lateral walls" are singular or plural. This rejection can be overcome by reciting "a first lateral wall" and "a second lateral wall."
Claim 2 recites the limitation "the latter arranged on each side of … the bottom wall." It is unclear whether the limitation "the latter" refers to (i) "first and second lateral walls" or to (ii) "…second lateral walls." Under either interpretation, it is unclear how "the latter" can be arranged on each side of the bottom wall 26. As illustrated in Fig. 1C, first lateral sidewall 27 is on a first side of the bottom wall 26, and second lateral sidewall 28 is on a second side of the bottom wall 26. The second lateral sidewall 28 is not arranged on each side of bottom wall 26.
Claim 3 recites the limitation "said outline of said convex shape." There is insufficient antecedent basis for this limitation because the claim previously recites "an outline of the opening of the trench."
Claim 3 recites the limitation "first and second tangents to said outline of said convex shape forming acute external angles at first and second intersection points with the first and second lateral walls of the microchannel." It is unclear whether both the first and second tangents form acute external angles at first and second intersection points with both the first and second lateral walls of the microchannel. Moreover, the grammar of the limitation suggests that the limitation "intersection points" modifies "external angles" rather than "tangents," which is unclear. If the suggested amendments are made to claim 2, the following limitation is recommended for claim 3: 
"a first tangent to said outline at a first intersection point forming an acute external angle with the first lateral wall in a plane of the bottom wall, and a second tangent to said outline at a second intersection point forming an acute external angle with the second lateral wall in the plane of the bottom wall."

Claim 5 recites the limitation "the curvature of the trench." There is insufficient antecedent basis for this limitation because claim 3 previously recites "wherein the at least one trench wall defining the trench has a curvature."
Claim 14 recites the limitation " a dielectric layer outward of the electrically conductive substrate layer." The meaning of the term "outward of" is unclear in view of the disclosure, which does not use the term. Applicant has identified the embodiment of Fig. 8 as supporting the amendments to claim 14, yet it is unclear how "thin layer 11 of dielectric material" is outward of "conductive substrate 10" in Fig. 8.
Claim 14 recites the limitation "the body comprises an electrically conductive substrate layer…the electrically conductive substrate layer forms the electrode." This limitation contradicts independent claim 1, which sets forth the electrode as distinct from, and in addition to, the body.
Claim 14 recites the limitation " the electrically conductive substrate layer forms the electrode…wherein the trench is formed through the dielectric layer, so as to reach into the electrically conductive substrate layer." This limitation contradicts independent claim 1, which sets forth that the trench is formed in the body (which is distinct from the trench) and that the electrode at least partly overlaps the liquid-pinning trench. If a trench is formed in an electrode (as illustrated in Fig. 8), the electrode does not "overlap" the trench. 
Claim 16 recites the limitation "wherein the microchannel further comprises a cover." There is insufficient antecedent basis for this limitation because the microchannel is not previously set forth as comprising anything. It is suggested that either the microchannel is further defined by the cover, or in the alternative, the body comprises the cover.
Claim 16 recites the limitation "a cover extending opposite to said bottom wall." It is unclear what is meant by "extending opposite to."
Claim 20 recites the limitations "the second trench" and "the trenches." There is insufficient antecedent basis for this limitation because the claim previously recites "a first liquid-pinning trench" and "a second liquid-pinning trench."
Claim 20 recites the limitation "the device further comprises: a corresponding set of first electrode contacts… wherein the first electrode contacts are connected, so as to form the electrode as a single, common electrode." This limitation appears to set forth that the electrode comprises the first electrode contacts. If so, the limitation that "the device further comprises" is improper because claim 1 already sets forth that the device comprises the electrode.
Claim 20 recites the limitation "a corresponding set of first electrode contacts, each extending so as to at least partly overlap a respective one of the trenches." It is unclear to what "corresponding" refers. It is unclear to what "each" refers (each first electrode contact of the set of first electrode contacts?). The language describing the plural number of the first electrode contacts should mirror the language describing the plural number of liquid pinning trenches.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  
Independent claim 1 recites the following limitation:
A microfluidic device comprising: 
a body having a microchannel and a liquid-pinning trench formed therein; and
an electrode that at least partly overlaps the liquid-pinning trench;

Dependent claim 14 recites the limitation "the body comprises an electrically conductive substrate layer…the electrically conductive substrate layer forms the electrode." This limitation contradicts independent claim 1, which sets forth the electrode as distinct from, and in addition to, the body. Accordingly, claim 14 does not clearly require the limitations of claim 1.
Dependent claim 14 further recites the limitation "the electrically conductive substrate layer forms the electrode…wherein the trench is formed through the dielectric layer, so as to reach into the electrically conductive substrate layer." This limitation contradicts independent claim 1, which sets forth that the trench is formed in the body (which is distinct from the trench) and that the electrode at least partly overlaps the liquid-pinning trench. If a trench is formed in an electrode (as illustrated in Fig. 8), the electrode does not "overlap" the trench. Accordingly, claim 14 does not clearly require the limitations of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 2, 11-14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2008/0257438; previously cited; newly relied upon).
Regarding claim 1, Wang discloses a microfluidic device (Figs. 1, 2, 6-10) comprising: 
a body (including bottom substrate and top cover, [0047]) having a microchannel (watertight cavity, [0047]; location of fluid column 20, Figs. 9 and 10) and a liquid-pinning trench (above conducting region 15, Fig. 1; above conducting regions 14 and 26, Figs. 7-10; refer to Figs. 2 and 6 for top-views of trench shape) formed therein; and
an electrode (conducting region 15, Figs. 1 and 2; conducting regions 14 and 26, Figs. 6-10) that at least partly overlaps the liquid-pinning trench (that is formed within second dielectric layer 17);
wherein: 
the microchannel formed in the body is defined by at least one microchannel wall (top surface of second dielectric layer 17) and defines a flow path for a liquid (location of fluid column 20, Figs. 9 and 10); 
the liquid-pinning trench formed in the body is defined by at least one trench wall (sidewalls from second dielectric layer 17) and has an opening that extends across at least a portion of the at least one wall that defines the microchannel (above conducting region 15, Fig. 1; above conducting regions 14 and 26, Figs. 7-10) and a depth of the trench extends transversally to a flow direction imposed to the liquid by the microchannel, in operation (Figs. 1 and 7-10).
Regarding the trench being a "liquid-pinning trench," the trenches above conducting region 15 or above conducting regions 14 and 26 are capable of being used to stop flow of liquid (liquid-pinning) by generating an air bubble that interacts with a nearby hydrophobic surface (Figs. 9 and 10, [0021])
Regarding claim 2, Wang discloses that the at least one microchannel wall defining the microchannel includes a bottom wall (top surface of second dielectric layer 17, Figs. 1 and 7-10) and first and second lateral walls (sidewalls, [0047]), the latter respectively arranged on a side of and contiguous with the bottom wall ([0047]), whereby the opening of the trench extends across the bottom wall of the microchannel (Figs. 1 and 7-10).
Regarding claim 11, Wang discloses that the opening of the trench is defined by two longitudinal edges (edges of top surface of second dielectric layer 17, Figs. 1 and 7-10) and the electrode coats, at least partly, one or more walls of the trench (bottom wall formed by first dielectric layer 12).
Regarding claim 12, Wang discloses that the electrode is patterned as a metal strip ([0017], [0047], Figs. 2 and 6).
Regarding claim 13, Wang discloses that the body comprises: 
a substrate (bottom plate comprises a first dielectric layer 12 deposited on top of the silicon substrate 11), the electrode formed as a layer on top of the substrate (conducting region 15, Figs. 1 and 2; conducting regions 14 and 26, Figs. 6-10); and a
layer of dielectric material (second dielectric layer 17) that partly covers the substrate, so as to form the bottom wall of the microchannel (Figs. 1 and 7-10), wherein the trench is formed within the layer of dielectric material, so as for the trench to reach the layer forming the electrode (Figs. 1 and 7-10).
Regarding claim 14, Wang discloses that the device comprises an electrically conductive substrate layer (conducting region 15, Figs. 1 and 2; conducting regions 14 and 26, Figs. 6-10)  and a dielectric layer (second dielectric layer 17) above the electrically conductive substrate layer(Figs. 1 and 7-10); the electrically conductive substrate layer forms the electrode, and the bottom wall of the microchannel is formed by the dielectric layer (Figs. 1 and 7-10), wherein the trench is formed through the dielectric layer, so as to reach into the electrically conductive substrate layer (Figs. 1 and 7-10).
Regarding claim 18, Wang discloses that wherein said electrode is a first electrode (conducting region 14, Figs. 9-10) and the device further comprises a second electrode (conducting region 26, Figs. 9-10), the latter electrically insulated from the first electrode (when the capillary channel is not filled with conductive fluid, which completes the electric circuit, [0073]) and configured so as to be contacted by a liquid introduced in the microchannel, in operation (fluid column 20, Figs. 9-10).
Regarding claim 19, Wang discloses that the device further comprises voltage control means connected to the first and second electrodes and configured to apply a direct current voltage between the first and second electrodes ([0060], [0063]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Regarding claims 8 and 9, Wang discloses that the trench has a constant depth, the depth measured perpendicularly to a plane of the bottom wall of the microchannel, but is silent regarding whether the depth is larger than or equal to 0.9 or 1.4 μm. The examiner takes official notice that dielectric layer having a thickness of larger than 1.4 μm are known in microfluidic devices. For the benefit of using conventional thicknesses of dielectric layers, it would have been obvious to one of ordinary skill in the art at the time of filing to that the trench of Wang has a depth that is larger than or equal to 0.9 or 1.4 μm.
Regarding claim 16, Wang discloses a cover (top plate 2, Figs. 9 and 10) that is opposite to said bottom wall. Wang does not explicitly disclose that the cover comprises an aperture suited for introducing liquid in the microchannel in the disclosed embodiments. The examiner takes official notice that such covers are conventional. For the benefit of easy introduction of liquid, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cover of Wang with the claimed aperture.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kosaka (US 2018/0085756; newly cited).
Regarding claim 10, Wang does not explicitly teach that the device further comprises an array of microstructures arranged on the electrode and/or on the bottom wall so as for the array to be contiguous with said electrode. Wang teaches that the conducting regions are electrodes made of indium tin oxide (ITO) ([0065])
In the analogous prior art of microfluidic electrowetting, Kosaka teaches that "an electrode made of ITO commonly has topographical unevenness" ([0015], [0020], Fig. 7).
Given the known problem of topographical unevenness on the surface of ITO electrodes, it would have been obvious to one of ordinary skill in the art at the time of filing to that an array of microstructure (unevenness) are arranged on Wang's ITO electrodes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13 of copending Application No. 16/281131 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The copending claims are narrower than the instant claims by reciting the limitations of copending claim 1. Copending claim 10 corresponds to instant claim 1, copending claim 11 corresponds to instant claim 2, and copending claims 12 and 13 correspond to instant claim 3.
Regarding instant claim 18, copending claim 1 recites a plurality of valves arranged in respective channels, and therefore a respective electrode (claim 10) for each valve. It would have been obvious to one of ordinary skill in the art at the time of filing that the electrodes of the different valves are electrically insulated from one another for the benefit of independent actuation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 5-7, 15, 17, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The closest prior art of record of Wang does not disclose the subject matter of claim 3 (which is rejected for double patenting) or claims 15, 17, and 20.



Response to Arguments
Applicant's arguments filed on 14 October 2022 and 4 November 2022 have been fully considered and are moot in view of the new grounds of rejection.
The amendment of claim 1 has overcome the rejection based upon Morishita ("Integration of EWOD pumping device in deep microfluidic channels using a three-dimensional shadowmask," 2012 IEEE 25th International Conference on Micro Electro Mechanical Systems).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797